EXHIBIT 10.1

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of September 4, 2015,
is entered into by and among BFC Financial Corporation, a Florida corporation
(“BFC”), and ______________ (“BBX Shareholder”).

W I T N E S S E T H:

WHEREAS, BFC currently owns shares of the Class A Common Stock, par value $0.01
per share (“BBX Class A Common Stock”), and Class B Common Stock, par value
$0.01 per share, of BBX Capital Corporation, a Florida corporation (“BBX”)
representing approximately 81% of the total outstanding equity of BBX and 90% of
the total voting power of BBX;

WHEREAS, BFC desires to maintain an at least 80% equity and voting interest in
BBX;

WHEREAS, BBX has granted, and may in the future grant, to BBX Shareholder
restricted stock units (collectively, “RSUs”) which relate to shares of BBX
Class A Common Stock (collectively, “BBX Shares”);

WHEREAS, any BBX Shares issued upon the vesting of RSUs will become outstanding
and, therefore, if held by BBX Shareholder or any person or entity other than
BFC or a wholly owned subsidiary of BFC, would dilute BFC’s equity and voting
interest in BBX; and

WHEREAS, based on the foregoing, BFC and BBX Shareholder desire that BFC have
the option (the “Option”) during the term of this Agreement to acquire,
simultaneously with the vesting of the RSUs, the BBX Shares which, absent this
Agreement, would (after withholding) actually have been received by BBX
Shareholder upon the vesting of the RSUs (the “Shareholder Vested BBX Shares”)
in exchange for the issuance to BBX Shareholder of newly issued shares of BFC’s
Common Stock, in each case, in accordance with the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants of the Parties set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I  

GRANT OF OPTION; SHARE EXCHANGE

Section 1.1. Grant of Option. BBX Shareholder hereby grants to BFC the Option to
acquire, simultaneously with the vesting of any RSUs held by BBX Shareholder at
any time during the term of this Agreement, all or any portion of the
Shareholder Vested BBX Shares, in exchange for the applicable BFC Exchange
Shares (as defined below).  For the avoidance of doubt, the Option granted
hereby is a continuing Option which may be exercised by BFC, in whole or in
part, during the term of this Agreement in accordance with the terms and
conditions hereof, whether or not BFC exercised or elected not to exercise its
Option in connection with any previous vesting (or vestings) of RSUs.



 

 

--------------------------------------------------------------------------------

 

Section 1.2. Exercise of Option. If BFC elects to exercise its Option to acquire
Shareholder Vested BBX Shares upon the vesting of RSUs, BFC shall deliver to BBX
Shareholder written notice (an “Option Exercise Notice”) no less than five days
prior to the scheduled vesting date of such RSUs (the “Scheduled Vesting
Date”).  Notwithstanding the foregoing, if an event or circumstance occurs or
fails to occur which accelerates the vesting of an RSU and causes such RSU to
immediately vest on any date prior to the Scheduled Vesting Date (such earlier
vesting date, the “Accelerated Vesting Date”), then BBX Shareholder shall
promptly notify BFC in writing of the Accelerated Vesting Date, and BFC may
exercise the Option to acquire the Shareholder Vested BBX Shares related to such
RSUs by delivering the Option Exercise Notice to BBX Shareholder at any time
before the later of the Accelerated Vesting Date and five days after BFC
received the written notice of acceleration.  Each Option Exercise Notice shall
set forth the number of Shareholder Vested BBX Shares which BFC desires to
acquire upon the Option exercise and whether BFC will issue shares of BFC’s
Class A Common Stock or shares of BFC’s Class B Common Stock to BBX Shareholder
in connection therewith.

Section 1.3. Time and Place of Closings. If BFC exercises its Option in
accordance with the terms hereof, the consummation (each, a “Closing”) of the
acquisition of the applicable Shareholder Vested BBX Shares shall take place (a)
at the principal executive office of BFC, or such other place as the parties
agree or by means of electronic communications, and (b)(i) simultaneously with
the vesting of the applicable RSUs on the Scheduled Vesting Date, in the case of
an Option exercised pursuant to the first sentence of Section 1.2, or (ii)
simultaneously with the later of the delivery of the Option Exercise Notice and
the vesting of the applicable RSUs on the Accelerated Vesting Date, in the case
of an Option exercised in accordance with the second sentence of Section 1.2.  

Section 1.4. Transfer and Issuance of Shares at Closings. At each Closing, (a)
BBX Shareholder shall assign, transfer, convey and deliver to BFC, and BFC shall
accept from BBX Shareholder, the Shareholder Vested BBX Shares to be transferred
to BFC, and (b) BFC shall issue and deliver to BBX Shareholder, and BBX
Shareholder shall accept from BFC, the applicable BFC Exchange Shares. For
purposes hereof, “BFC Exchange Shares” shall mean, at each Closing, shares of
BFC’s Common Stock as designated in the Option Exercise Notice having an
aggregate market value, based on the closing sales price per share of BFC’s
Class A Common Stock or BFC’s Class B Common Stock, as applicable, on the
trading day immediately preceding the Closing, equal to the aggregate market
value of the Shareholder Vested BBX Shares transferred to BFC at the Closing,
based on the closing sales price per share of BBX Class A Common Stock on the
trading day immediately preceding the Closing; provided that fractional shares
shall not be issued by BFC, but rather the number of BFC Exchange Shares to be
issued at a Closing shall be rounded to the nearest whole number.

Section 1.5. Closing Deliveries. 

(a) At each Closing, BBX Shareholder shall (a) deliver to BFC stock powers or
other instruments of transfer reasonably requested by BFC, in each case, duly
executed by BBX Shareholder and evidencing the transfer and assignment of the
Shareholder Vested BBX Shares transferred to BFC at the Closing and (b) deliver
or cause to be delivered to BFC all stock certificates representing the
Shareholder Vested BBX Shares transferred to BFC at the Closing.



3

 

--------------------------------------------------------------------------------

 

(b) At each Closing, BFC shall deliver or cause to be delivered to BBX
Shareholder all stock certificates representing the applicable BFC Exchange
Shares issued to BBX Shareholder at the Closing.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BBX SHAREHOLDER

BBX Shareholder hereby represents and warrants to BFC as of the date of this
Agreement and as of each Closing as follows:

Section 2.1. Capacity. BBX Shareholder has the legal capacity to enter into this
Agreement and perform his obligations hereunder.

Section 2.2. Validity; Enforceability.  This Agreement has been duly executed
and delivered by BBX Shareholder and, assuming due and valid authorization,
execution and delivery hereof by BFC, constitutes the legal, valid and binding
obligation of BBX Shareholder, enforceable against BBX Shareholder in accordance
with its terms except: (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws (as defined below) of general
application affecting enforcement of creditors’ rights generally; and (b) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

For all purposes of this Agreement, the term “Law” means any applicable U.S.
domestic, foreign or international, federal, state or local or foreign law,
statute, ordinance, rule, regulation, permit, order, judgment or decree.

Section 2.3. Non-contravention.  Neither the execution or delivery of this
Agreement by BBX Shareholder nor the performance by BBX Shareholder of his
obligations hereunder will: (a) violate or result in a breach (with or without
the lapse of time, the giving of notice or both) of or constitute a default
under (i) any agreement or other instrument, or (ii) any Law or other
restriction of any Governmental Authority (as defined below), in each case, to
which BBX Shareholder is a party or by which BBX Shareholder is bound or to
which any of his assets or properties are subject, and in each case, other than
contraventions, violations, breaches or defaults which, individually or in the
aggregate, would materially adversely affect BBX Shareholder’s ability to
consummate the transactions contemplated by this Agreement; or (b) result in the
creation or imposition of any liens, claims, charges, encumbrances, pledges,
options or other rights to acquire, rights of first refusal, mortgages or other
security interests thereon, proxies, voting trusts or other similar agreement,
adverse claims or other restrictions of any kind, including, without limitation,
any restriction on use, voting, transfer, receipt or exercise of any other
attribute of ownership (collectively, “Liens”), on the BBX Shares other than the
Option granted hereunder.

For all purposes of this Agreement, the term “Governmental Authority” means any
U.S. domestic, foreign or international, federal, state or local government, or
any entity, authority, court, agency or other similar body exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.



4

 

--------------------------------------------------------------------------------

 

Section 2.4. No Consents.  Other than any required filings under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), no notice to, filing
with, or authorization, registration, consent or approval of any Governmental
Authority or other person or entity is necessary for the execution, delivery or
performance by BBX Shareholder of this Agreement or the consummation of the
transactions contemplated hereby.

Section 2.5. Ownership of Shares.  BBX Shareholder has the absolute and
unrestricted right, power, authority and capacity to grant the Option to BFC
and, subject to vesting of the RSUs, assign and transfer the Shareholder Vested
BBX Shares to BFC upon its exercise of the Option. At each Closing, BBX
Shareholder will have good and valid title to the Shareholder Vested BBX Shares
being acquired by BFC at the Closing, free and clear of all Liens other than
restrictions imposed generally by applicable securities Laws. Upon the transfer
of Shareholder Vested BBX Shares to BFC at each Closing, BFC will acquire such
Shareholder Vested BBX Shares from BBX Shareholder free and clear of all Liens
other than restrictions imposed generally by applicable securities Laws.  

Section 2.6. Investment Representations.  BBX Shareholder understands that any
BFC Exchange Shares issued to BBX Shareholder hereunder will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”), by reason
of their issuance pursuant to an exemption therefrom and that BBX Shareholder
will not be able to dispose of the BFC Exchange Shares issued to BBX Shareholder
hereunder, in whole or in part, unless the disposition is registered under the
Securities Act or is exempt from such registration. Accordingly, BBX Shareholder
understands that he must be able to bear the economic risk of his ownership of
the BFC Exchange Shares indefinitely and BBX Shareholder is able to bear such
risk.  BBX Shareholder understands that legends may be placed on the
certificates evidencing the BFC Exchange Shares which may be issued to BBX
Shareholder hereunder to the effect that such shares have not been registered
under the Securities Act, that appropriate notations thereof will be made in
BFC’s stock books, and that stop transfer instructions on such BFC Exchange
Shares will be placed with BFC’s transfer agent. BBX Shareholder is acquiring
the BFC Exchange Shares which may be issued to BBX Shareholder hereunder solely
for his own account for investment purposes and not with a view toward the
resale, transfer, or distribution thereof.

Section 2.7. No Rights as a Shareholder.  BBX Shareholder acknowledges that
nothing in this Agreement entitles BBX Shareholder to any of the rights,
including, without limitation, voting rights, information rights and rights to
receive dividends or distributions, of a shareholder of BFC in respect of any of
the BFC Exchange Shares until the issuance, if any, of such BFC Exchange Shares
to BBX Shareholder in accordance with the terms hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BFC

BFC represents and warrants to BBX Shareholder as of the date of this Agreement
and as of each Closing as follows:

Section 3.1. Organization.  BFC is a corporation duly organized and validly
existing under the Laws of the State of Florida, and its status is active.



5

 

--------------------------------------------------------------------------------

 

Section 3.2. Authorization; Enforceability.  BFC has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, all of which have been, or will be prior to the applicable Closing,
duly authorized by all requisite corporate action.  This Agreement has been duly
executed and delivered by BFC and, assuming due and valid authorization,
execution and delivery hereof by BBX Shareholder, constitutes the legal, valid
and binding obligation of BFC, enforceable against BFC in accordance with its
terms except: (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally; and (b) as limited by Laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

Section 3.3. Non-contravention.  Neither the execution or delivery of this
Agreement by BFC nor the performance by BFC of its obligations hereunder will:
(a) contravene any provision contained in BFC Articles of Incorporation or
Bylaws, in each case as amended; (b) violate or result in a breach (with or
without the lapse of time, the giving of notice or both) of or constitute a
default under (i) any agreement or other instrument, or (ii) any Law or other
restriction of any Governmental Authority, in each case, to which BFC is a party
or by which BFC is bound or to which any of its assets or properties are
subject, except in the case of clauses (a) and (b) contraventions, violations,
breaches or defaults which, individually or in the aggregate, would not
materially adversely affect BFC’s ability to consummate the transactions
contemplated by this Agreement; or (c) result in the creation or imposition of
any Liens on the BFC Exchange Shares which may be issued to BBX Shareholder
hereunder other than restrictions imposed generally by applicable securities
Laws. 

Section 3.4. No Consents.  Other than any required filings under the Exchange
Act, no notice to, filing with, or authorization, registration, consent or
approval of any Governmental Authority or other person or entity is necessary
for the execution, delivery or performance by BFC of this Agreement or the
consummation of the transactions contemplated hereby.

Section 3.5. Valid Issuance of BFC Exchange Shares. When issued and delivered in
accordance with this Agreement to BBX Shareholder upon BBX Shareholder’s
transfer to BFC of the applicable Shareholder Vested BBX Shares in consideration
therefor, the BFC Exchange Shares will (a) have been duly authorized, (b) be
validly issued, (c) be fully paid and nonassessable with no personal liability
attaching to the ownership thereof and (d) be free and clear of all Liens other
than restrictions imposed generally by applicable securities Laws.

Section 3.6. Investment Representations.  BFC understands that the BBX Shares,
including the Shareholder Vested BBX Shares which may be transferred to BFC
hereunder, are restricted securities under the Securities Act and that BFC will
not be able to dispose of the BBX Shares acquired by it hereunder, in whole or
in part, unless the disposition is registered under the Securities Act or is
exempt from such registration. Accordingly, BFC understands that it must be able
to bear the economic risk of its ownership of the BBX Shares acquired by it
hereunder indefinitely and BFC is able to bear such risk.  BFC understands that
the certificates evidencing the BBX Shares, including the Shareholder Vested BBX
Shares which may be transferred to BFC hereunder, may bear legends to the effect
that such shares have not been registered under the Securities Act, that
appropriate notations thereof have been or will be made in BBX’s stock books,
and that stop transfer instructions on such shares have been or will be placed
with BBX’s



6

 

--------------------------------------------------------------------------------

 

transfer agent. BFC is acquiring the Shareholder Vested BBX Shares which may be
transferred to BFC hereunder solely for its own account for investment purposes
and not with a view toward the resale, transfer, or distribution thereof.

Section 3.7. No Rights as a Shareholder.  BFC acknowledges that nothing in this
Agreement entitles BFC to any of the rights, including, without limitation,
voting rights, information rights and rights to receive dividends or
distributions, of a shareholder of BBX in respect of any of the Shareholder
Vested BBX Shares until the transfer, if any, of such Shareholder Vested BBX
Shares to BFC in accordance with the terms hereof.

ARTICLE IV  

CLOSING CONDITIONS

Section 4.1Conditions to Obligations of BBX Shareholder. The obligations of BBX
Shareholder to consummate the transactions contemplated hereby at any Closing
are subject to the following conditions (any of which may be waived by BBX
Shareholder in his sole discretion):

(a) the representations and warranties of BFC contained in Article III shall be
true and correct in all respects as of the Closing, in each case as though made
on and as of such Closing;

(b) no Law shall be in effect, including that no order shall have been entered
by any court or other Governmental Authority and be in force, that invalidates
this Agreement or restrains or prohibits BBX Shareholder or BFC from
consummating the transactions contemplated hereby at the Closing; and

(c) BFC shall have performed in all material respects all obligations and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it at or prior to the Closing (other than a
failure to so perform or comply which is attributable to actions or inactions by
or on behalf of BBX Shareholder).

Section 4.2Conditions to Obligations of BFC. The obligations of BFC to
consummate the transactions contemplated hereby at any Closing are subject to
the following conditions (any of which may be waived by BFC in its sole
discretion):

(a) the representations and warranties of BBX Shareholder contained in Article
II shall be true and correct in all respects as of the Closing, in each case as
though made on and as of such Closing;

(b) no Law shall be in effect, including that no order shall have been entered
by any court or other Governmental Authority and be in force, that invalidates
this Agreement or restrains or prohibits BFC or BBX Shareholder from
consummating the transactions contemplated hereby at the Closing; and

(c) BBX Shareholder shall have performed in all material respects all
obligations and complied in all material respects with all covenants required by
this Agreement



7

 

--------------------------------------------------------------------------------

 

to be performed or complied with by it at or prior to the Closing (other than a
failure to so perform or comply which is attributable to actions or inactions by
or on behalf of BFC).

ARTICLE V

REMEDIES ON BREACH

Section 5.1Remedies on Breach.  Each party shall be entitled to all available
rights and remedies, at law or in equity, in the event of a breach of any
representation, warranty or covenant made herein by the other party. 

ARTICLE V I

MISCELLANEOUS

Section 6.1Term.  The term of this Agreement shall commence on, and the Option
granted hereby shall be exercisable with respect to any RSUs which vest after,
the date hereof and, unless earlier terminated upon the mutual agreement of the
parties, this Agreement shall expire, and the Option granted hereby may not be
exercised with respect to any RSUs which vest after, the fifth anniversary of
the date hereof; provided that this Agreement and the exercise period of the
Option may be extended upon the mutual written consent of the parties.

Section 6.2Notices. Any and all notices or other communications or deliveries
required or permitted to be provided under this Agreement shall be in writing
and shall be deemed given and effective (a) on the date given if delivered
personally or by facsimile; (b) two days after being sent by internationally
recognized overnight delivery service; or (c) five days after having been mailed
by registered or certified mail (postage prepaid, return receipt requested); in
the case of each of the foregoing, to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

If to BBX Shareholder:

[BBX Shareholder]

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, Florida 33301

Fax: 954-940-4960

 

 

If to BFC:

 

 

BFC Financial Corporation

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, Florida 33301

Attn: Chief Financial Officer

Fax: 954-940-4960

 

 

Section 6.3Prevailing Party.  In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing party shall be reimbursed by the losing party
for all costs and expenses, including reasonable attorneys’ fees and expenses,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.



8

 

--------------------------------------------------------------------------------

 

Section 6.4Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of
Florida, without regard to the principles of conflicts of law thereof. 

Section 6.5Further Assurances.  The parties agree to make, execute and deliver
all such additional and further acts, things, deeds and instruments as may
reasonably be required to document and consummate the transactions contemplated
hereby and to vest completely in and insure the parties their rights under this
Agreement.

Section 6.6Assignment; Successors and Assigns; No Third Party Rights.  This
Agreement may not be assigned by either party without the prior written consent
of the other party.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, legal representatives,
and permitted assigns.  This Agreement shall be for the sole benefit of the
parties and their respective successors, legal representatives and permitted
assigns and is not intended, nor shall be construed, to give any person or
entity, other than the parties and their respective successors, legal
representatives and permitted assigns, any legal or equitable right, remedy or
claim hereunder.

Section 6.7Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.  This Agreement may be transmitted by
facsimile or electronically, and it is the intent of the parties that the
facsimile copy (or a photocopy or PDF copy) of any signature printed by a
receiving facsimile machine or computer printer shall be deemed an original
signature and shall have the same force and effect as an original signature.

Section 6.8Titles and Headings.  The titles and headings in this Agreement are
for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

Section 6.9Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the matters covered hereby and supersedes all
previous written, oral or implied understandings among them with respect to such
matters.

Section 6.10Amendments; Waiver.  No provision of this Agreement may be amended
except in a written instrument signed by both of the parties. No provision of
this Agreement may be waived except in a written instrument signed by the party
entitled to the benefit of the provision being waived. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any prior or
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right.

Section 6.11Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render



9

 

--------------------------------------------------------------------------------

 

unenforceable such provision in any other jurisdiction.  If any court of
competent jurisdiction determines that any covenant, or any part of any covenant
is invalid or unenforceable, such covenant shall be enforced to the full extent
permitted by such court, and all other covenants shall not thereby be affected
and shall be given full effect, without regard to the invalid portions.

[Signature Page Follows]





10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

BFC FINANCIAL CORPORATION

 



By:  _____________________________

Name:  Raymond S. Lopez

Title:  Chief Financial Officer

 

 

 

____________________________________

 [BBX Shareholder]

 

 

 

 



11

 

--------------------------------------------------------------------------------